Name: Commission Decision (EU) 2018/262 of 14 February 2018 on the proposed citizens' initiative entitled Ã¢ We are a welcoming Europe, let us help!Ã¢ (notified under document C(2018) 895)
 Type: Decision
 Subject Matter: European construction;  migration;  international law;  parliament;  cooperation policy
 Date Published: 2018-02-22

 22.2.2018 EN Official Journal of the European Union L 49/64 COMMISSION DECISION (EU) 2018/262 of 14 February 2018 on the proposed citizens' initiative entitled We are a welcoming Europe, let us help! (notified under document C(2018) 895) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled We are a welcoming Europe, let us help! refers to the following Governments are struggling to handle migration. Most of us want to help people in need because we care. Millions have stood up to help. Now we want to be heard. Let's reclaim a Welcoming Europe! We call upon the European Commission to act. (2) The stated objectives of the proposed citizens' initiative are: 1. Citizens across Europe want to sponsor refugees to offer them a safe home and a new life. We want the Commission to offer direct support to local groups that help refugees who are granted national visas. 2. No one should be prosecuted or fined for offering humanitarian help or shelter. We want the Commission to stop those governments that are punishing volunteers. 3. Everyone has the right to justice. We want the Commission to guarantee more effective ways and rules to defend all victims of labour exploitation and crime across Europe and all victims of human rights abuses at our borders. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted:  concerning the checks to which persons crossing external borders are subject, on the basis of Article 77(2)(b) of the Treaty on the Functioning of the European Union (TFEU),  governing a common European asylum system, on the basis of Article 78(2) TFEU,  providing for measures for the purposes of a common immigration policy aimed at ensuring, at all stages, the efficient management of migration flows, fair treatment of third-country nationals residing legally in Member States, and the prevention of, and enhanced measures to combat, illegal immigration and trafficking in human beings, on the basis of Article 79(2) TFEU,  establishing minimum rules on the rights of victims of crime, to the extent necessary to facilitate mutual recognition of judgments and judicial decisions and police and judicial cooperation in criminal matters having a cross-border dimension, on the basis of Article 82(2)(c) TFEU,  establishing minimum rules concerning the definition of criminal offences and sanctions in certain areas, on the basis of Article 83(1) and (2) TFEU. (6) As regards the second limb of the proposed citizens' initiative, the Union's competences pursuant to Article 83 TFEU are limited in that, whilst conferring on the Union the competence to adopt minimum rules concerning the definition of criminal offences, Article 83 TFEU does not allow prohibiting Member States from penalising other types of behaviour, as they consider appropriate, including acts linked to illegal immigration. (7) However the second limb of the proposed citizens' initiative also needs to be examined in the light of Article 79 TFEU. Pursuant to that provision, legal acts of the Union for the purpose of implementing the Treaties can be adopted  for the purposes of a common immigration policy aimed at ensuring, at all stages, the efficient management of migration flows and the prevention of, and enhanced measures to combat, illegal immigration and trafficking in human beings , inter alia, in the area of illegal immigration and unauthorised residence, including removal and repatriation of persons residing without authorisation. (8) For those reasons, the proposed citizens' initiative does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties. (9) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (10) The proposed citizens' initiative entitled We are a welcoming Europe, let us help! should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled We are a welcoming Europe, let us help! is hereby registered. Article 2 This Decision shall enter into force on 15 February 2018. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled We are a welcoming Europe, let us help!, represented by Ms Isabelle CHOPIN and Ms Emma BONINO acting as contact persons. Done at Brussels, 14 February 2018. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.